Case: 4:20-cv-01872-RLW Doc. #: 13 Filed: 03/17/21 Page: 1 of 5 PageID #: 107


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


BRANDON LEE GAERTNER,                              )
                                                   )
           Plaintiff,                              )
                                                   )-
      V.                                           )           No. 4:20-CV-1872-RLW
                                                   )
CALEB SOWELL, et al.,                              )
                                                   )
           Defendants.                             )

                                   MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of self-represented plaintiff Brandon Lee

Gaertner, a pretrial detainee at St. Louis County Justice Center, for leave to commence this action

without pre-payment of the required filing fee and for appointment of counsel. For the reasons

stated below, the Court finds that plaintiff does not have sufficient funds to pay the entire filing

fee and will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(l). Additionally,

for the reasons discussed below, the Court will dismiss plaintiff's complaint without prejudice.

See 28 U.S.C. § 1915(e)(2)(B). Given this dismissal, the motion for appointment of counsel will

be denied as moot.

                         Initial Filing Fee Under Prison Litigation Reform Act

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (I) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account. See 28 U.S.C. §
Case: 4:20-cv-01872-RLW Doc. #: 13 Filed: 03/17/21 Page: 2 of 5 PageID #: 108


1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to

the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is paid in full. Id

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 2001) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances."). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319,328 (1989). An action fails to state a claim upon which relief may be granted ifit does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        Dismissals on this ground should only be ordered when legal theories are "indisputably

meritless," or when the claims rely on factual allegations that are "clearly baseless." Denton v.

Hernandez, 504 U.S. 25, 31 (1992). "Clearly baseless" factual allegations include those that are

"fanciful," "fantastic," and "delusional." Id at 32-33 (quoting Neitzke, 490 U.S. at 325, 327).




                                                 -2-
Case: 4:20-cv-01872-RLW Doc. #: 13 Filed: 03/17/21 Page: 3 of 5 PageID #: 109


                                            Discussion

       Plaintiff files this civil action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights. 1 He names fifty-four defendants, suing all in both their official and individual capacities.

Defendants appear to be private individuals with some relationship to plaintiff, and many are

allegedly members of the Family Values prison organization.

       In his complaint, plaintiff alleges he was the victim of an at-home surgery in which certain

people, some of whom are named as defendants, implanted a computer chip in his brain and

"control[] the implant's abilities to shock me." He states he and his son have received death

threats, apparently through social media.       He alleges that several of the defendants cook

methamphetamine "in the basement's garage to fund the public's energy and movement. Also a

darknet delivery utilized for devices to be sent to (check all USPS and delivery package services)."

       Plaintiff lists his injuries as headaches and severe eye pain caused by the implant, "psyche

problems beyond belief, psyche, visits to multiple hospitals, reported to psyche Dr.'s here and at

Bonne Terre," suicide attempts, and loss of sleep and appetite. For relief he seeks $1 million from

each defendant.

       From January 6, 2021 to March 17, 2021, plaintiff has submitted nine multiple-page

supplements to his complaint. In one supplement he seeks to add ten defendants. In another, he

alleges his implant is "like a dog collar with a controller plus a Johnny Lambrose mind reader and

a VR headset all in one brain." Another supplement alleges a defendant sells organs on the dark

web. The supplements include stream-of-consciousness narrations ofmethamphetamine deals and

drug binges. The crux of his complaint is repeated throughout the supplements, i.e., that the Family




1
 Plaintiff filed a separate case alleging similar facts in this Court on December 14, 2020. The case
was dismissed without prejudice as factually frivolous under Denton v. Hernandez, 504 U.S. 25,
32-33 (1992). See Gaertner v. Williams, No. 4:20-CV-1775-HEA (E.D. Mo. filed Jan. 7, 2021).
                                                   -3-
Case: 4:20-cv-01872-RLW Doc. #: 13 Filed: 03/17/21 Page: 4 of 5 PageID #: 110


Values gang implanted a device in his brain bought off the dark web and it is causing plaintiff to

have seizures "due to its ability to create visual color displays." Although plaintiff is in protective

custody, he states he is at risk of being murdered by inmates or having his food poisoned.

       The Court finds the factual allegations in the complaint to be delusional and fanciful, and

therefore clearly baseless. See Denton, 504 U.S. at 32-33. The Court therefore concludes that this

action is factually frivolous, and will dismiss it as such. See U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Memorandum and Order. Plaintiff is instructed to make

his remittance payable to "Clerk, United States District Court," and to include upon it: (1) his

name; (2) his prison registration number; (3) the case number; and (4) that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED as factually frivolous

pursuant to U.S.C. § 1915(e)(2)(B).

       IT IS FURTHER ORDERED that the motion to appoint counsel is DENIED as moot.

[ECFNo. 3]

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.




                                                  -4-
Case: 4:20-cv-01872-RLW Doc. #: 13 Filed: 03/17/21 Page: 5 of 5 PageID #: 111


      A separate Order of Dismissal will accompany this Memorandum and Order.

Dated this _17th
            _ _ day of March, 2021.



                                           52?~~~
                                            RONNIE L. WHITE
                                            UNITED STATES DISTRICT JUDGE




                                           -5-
